FILED BY CLERK
                            IN THE COURT OF APPEALS                     MAY 14 2009
                                STATE OF ARIZONA                         COURT OF APPEALS
                                  DIVISION TWO                             DIVISION TWO




ANTONIO M.,                                  )
                                             )
                               Appellant,    )          2 CA-JV 2008-0133
                                             )          DEPARTMENT B
                   v.                        )
                                             )          OPINION
ARIZONA DEPARTMENT OF                        )
ECONOMIC SECURITY and                        )
DANIEL M.,                                   )
                                             )
                               Appellees.    )
                                             )


           APPEAL FROM THE SUPERIOR COURT OF PIMA COUNTY

                                  Cause No. 14310300

                          Honorable Charles S. Sabalos, Judge

                                      AFFIRMED


Child Advocacy Clinic
 By Paul D. Bennett, a clinical professor appearing
     under Rule 38(d), Ariz. R. Sup. Ct., and
     Lindsey Richardson and Edward Mendez,
     students certified pursuant to Rule 38(d)                                  Tucson
                                                                Attorneys for Appellant

Terry Goddard, Arizona Attorney General
 By Pennie J. Wamboldt                                                          Tucson
                                                         Attorneys for Appellee Arizona
                                                       Department of Economic Security


V Á S Q U E Z, Judge.
¶1            Appellant Antonio M., father of Daniel M., born in October 2007, challenges

the juvenile court’s order terminating his parental rights pursuant to A.R.S. § 8-533(B)(8)(a)

(nine-month, out-of-home placement) and § 8-533(B)(4) (deprivation of civil liberties due

to a felony conviction and imprisonment). Antonio contends the juvenile court erred by

finding it was in Daniel’s best interests to be placed for adoption with his foster parents

instead of his paternal grandmother. He also contends the court erred by failing to enter

specific factual findings relating to the factors juvenile courts should consider before

terminating a parent’s rights pursuant to § 8-533(B)(4). See Michael J. v. Ariz. Dep’t of

Econ. Sec., 196 Ariz. 246, ¶ 29, 995 P.2d 682, 688 (2000).

¶2            As Antonio points out in his opening brief, at the severance hearing, he

admitted the two statutory grounds the Arizona Department of Economic Security (ADES)

had alleged in its motion for termination of his parental rights. He only contested whether

severance was in Daniel’s best interests. On appeal, he first contends the juvenile court erred

in finding it was in Daniel’s best interests to continue his placement with and adoption by his

foster parents, in light of the “statutory preferences” set forth in A.R.S. § 8-514(B) that a

child be placed with a family member. ADES is correct that, once Antonio’s parental rights

were terminated, he no longer had standing to challenge Daniel’s placement and anticipated

adoption. See Sands v. Sands, 157 Ariz. 322, 324, 757 P.2d 126, 128 (App. 1988). The court

was, indeed, required to consider whether placement with the grandmother was appropriate,

see A.R.S. § 8-538(C), but only after finding first that ADES had established sufficient



                                              2
grounds for terminating Antonio’s rights. See § 8-538(B) (“If the court finds grounds for the

termination of the parent-child relationship it shall terminate the relationship and . . .

[a]ppoint an individual as guardian of the child.”). Thus, the court’s duty to “also consider

the best interests of the child” when it considers grounds for termination, see § 8-533(B), is

separate from and preliminary to its determination of placement after severance. As we have

previously noted, the court does not “weigh alternative placement possibilities to determine”

if severance is in the child’s best interests, although it may consider “the immediate

availability of an adoptive placement” or “whether an existing placement is meeting the

needs of the child.” Audra T. v. Ariz. Dep’t of Econ. Sec., 194 Ariz. 376, ¶ 5, 982 P.2d 1290,

1291 (App. 1998). Once the court had determined severance was in Daniel’s best interests

and terminated Antonio’s parental rights, he could no longer challenge Daniel’s placement.

See Sands, 157 Ariz. at 324, 757 P.2d at 128.

¶3            Moreover, even assuming the issue of placement could be viewed as

inextricably intertwined with the issue of Daniel’s best interests to terminate Antonio’s

rights, there is reasonable evidence in the record to support the court’s finding that placement

with the paternal grandmother was not in Daniel’s best interests. See Jesus M. v. Ariz. Dep’t

of Econ. Sec., 203 Ariz. 278, ¶ 4, 53 P.3d 203, 205 (App. 2002) (accepting factual findings

when supported by reasonable evidence). That evidence included the grandmother’s criminal

history and the fact that the foster parents wished to adopt him.




                                               3
¶4            Next, Antonio contends that, with respect to the termination of his parental

rights pursuant to § 8-533(B)(4), the juvenile court did not satisfy its “independent obligation

to evaluate the Michael J. factors to ensure that the sentence [of imprisonment was] long

enough to deprive a child of a normal home for a period of years and to make a fair

assessment of the child’s best interests.” As ADES correctly points out, however, Antonio

does not challenge the termination of his rights pursuant to § 8-533(B)(8)(a). Because we

can affirm the court’s order as long as there is one valid ground for terminating a parent’s

rights, Michael J., 196 Ariz. 246, ¶ 27, 995 P.2d at 687, we need not address this issue

because it relates solely to the termination of Antonio’s rights under § 8-533(B)(4).

¶5            We note, in any event, the juvenile court stated it had considered “all of the

circumstances of this case and the reasoning and relevant factors articulated by the Arizona

Supreme Court in Michael J.” and found Antonio “has been deprived of [his] civil liberties

due to a conviction of a felony and his sentence is of such length that the child will be

deprived of a normal home for a period of years.” The court entered factual findings

pertaining to the limited amount of time Antonio had spent with thirteen-month-old Daniel;

the fact that Antonio twice had been incarcerated while the dependency action was pending;

that Antonio’s current, five-year prison term was imposed in October 2008; and the fact that

Antonio would not even be eligible for release until 2012. Clearly, the court had before it,

and considered, the evidence relevant to Daniel’s best interests in general and to the factors

specified in Michael J. Therefore, on this record, we cannot say the court abused its



                                               4
discretion. See Jesus M., 203 Ariz. 278, ¶ 12, 53 P.3d at 207 (appellate court will not disturb

order terminating parental rights absent clear abuse of discretion).

¶6            Additionally, to the extent Antonio is suggesting the juvenile court’s order was

nevertheless deficient because the court should have more specifically set forth each of the

Michael J. factors it had considered, he did not make that objection below. “[W]hen a party

fails to object below to ‘the alleged lack of detail in the juvenile court’s findings,’ the issue

is deemed waived when raised for the first time on appeal . . . .” Marco C. v. Sean C., 218
Ariz. 216, n.3, 181 P.3d 1137, 1141 n.3 (App. 2008), quoting Christy C. v. Ariz. Dep’t of

Econ. Sec., 214 Ariz. 445, ¶ 21, 153 P.3d 1074, 1081 (App. 2007).

¶7            We affirm the juvenile court’s order terminating the parental rights of Antonio

to Daniel.


                                            ______________________________________
                                            GARYE L. VÁSQUEZ, Judge

CONCURRING:


_______________________________________
PETER J. ECKERSTROM, Presiding Judge


_______________________________________
J. WILLIAM BRAMMER, JR., Judge




                                               5